Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 4, 2021 has been entered.

Response to Amendment
The amendment filed on March 4, 2021 cancelled no claims.  Claims 1, 6, 10, and 15 were amended and no new claims were added. Thus, the currently pending claims addressed below are claims 1-18.
Claim Interpretation
The examiner is interpreting the following claim limitations based on the applicant’s specification:
“wherein each of the one or more households includes all persons that occupy a physical housing unit”:  The applicant specification, in paragraph 20, provides a definition of the terms “household” and “housing unit”.  A household is defined as “A household includes all the persons who occupy a 

Claim Rejections - 35 USC § 101
The amendment filed on March 4, 2021, has not corrected the 35 U.S.C. 101 deficiencies identified in the Office Action dated May 8, 2019 and affirmed in the Board Decision dated January 4, 2021. Thus, the Examiner hereby maintains the 35 U.S.C. 101 rejections of claims 1-18. See the rejection and Response to Arguments section below for further detail.


35 U.S.C. 101 reads as follows:



Claims 1-18 are directed to a method and apparatus, which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).
However, claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered part of the abstract idea: 
determining that one or more households are households based on an Internet Protocol (IP) address from which a request originates; 
associating an identification of a device with a primary household of the one or more households, and wherein each of the one or more households includes all persons that occupy a physical housing unit, and wherein the associating is based on the request originating from the device; 
connecting the primary household with one or more additional households of the one or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary household and one or more of the persons that occupy the physical housing unit of the one or more additional households, wherein the attributes in common are electronically stored, wherein the one or more additional households are different households from the primary household, and wherein a minimum threshold of common attributes is required before establishing a connection; 
storing within a primary household profile, identification information for the one or more additional households that are connected to the primary household; and 
targeting digital media content to the primary household based on data associated with the primary household and the one or more connected additional households identified in the primary household profile, wherein the data comprises the attributes in common. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing and sale activities and behaviors”. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computer, an internet enabled electronic device, and an HTTP request. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying, and communicating between said computers using an old, well-known and well understood standardized communication protocol) such that it amounts to no more than mere instructions to apply the exception using generic computers, generic computer components and generic computer communication protocols. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
a computer, an internet enabled electronic device, and an HTTP request to perform the claimed functions amounts to no more than mere instructions to apply the exception using generic computers, generic computer components, and standardized communication protocols.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
Looking at the limitations as an ordered combination adds nothing other than two generic computers communicating using standardized communication protocols. As such, the additional elements of the claim, when considered as a whole, do not add a 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computers and standardized communication protocols (as evidenced from the Board Decision dated January 4, 2021, and paragraphs 20 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. 
Finally, the following limitation, in addition to being part of the abstract idea, is also considered insignificant extra solution activity as it is directed to merely receiving, storing and/or transmitting data: storing within a primary household profile, identification information for the one or more additional households that are connected to the primary household.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 2-9 and 11-18 appear to merely further limit the identified abstract idea by: further limiting the manner in which the connecting is being performed (claims 2, 3, 11, and 12); further limiting the content of the identification information (claims 4 and 13); further limiting the targeting process (claims 5 and 14); further limiting the storing of the identification information (claims 6 and 15); adding a new limitation regarding the removal of stored information which is considered to be part of the abstract idea (claims 7 and 16); further limiting meaning of a media object (claims 8 and 17); and adding a mathematical function relating household metrics (claims 9 and 18).  There are no new “additional elements” recited in dependent claims 2-9 and 11-18.  Therefore, the dependent claims only further limit the abstract idea itself, and do not add any element can could be considered “significantly more” than the abstract idea.
 claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1 and 10 recite: “determining that one or more households are households based on an Internet Protocol (IP) address”.  One of ordinary skill in the art would understand that broadest reasonable scope of this limitation is: determining one household is a household based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originates”.  Claim 1 and 10 further recite:  “connect the primary household with one or more additional households of the one or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary household and one or more of the persons that occupy the physical housing unit of the one or more additional households”. One of ordinary skill in the art would understand that the broadest reasonable interpretation of this limitation is: connect the primary household with one additional households of the one household based on attributes in common 
The two limitations make it impossible for one of ordinary skill in the art to determine the metes and bounds of the claim because it can reasonable be interpreted in at least two ways by one of ordinary skill in the art: 
First: One of ordinary skill in the art might determine that applicant intends the scope of the claim to be limited to at least two different households (i.e. a primary household and one or more additional household) in which case they would expect the first limitation to be: determining that at least two households are households comprising a primary household and one or more additional household, wherein the primary household is determined based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originating from the primary household, and wherein each of the one or more additional households are determined based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originating from said each of the one or more additional household; and the second limitation to be “connect the primary household with the one or more additional households of the two or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary household and one or more of the persons that occupy the physical housing unit of the one or more additional households.
Second: One of ordinary skill in the art might determine that applicant intends the scope of the claim to be intended to be one household and optionally an additional household, in which case the limitations directed to the one or more 
Third: One of ordinary skill in the art might determine that applicant intends the scope of the claim to be intended to be one household but that the primary household and the one or more additional households can be the same household.  In this case one of ordinary skill in the art would expect the first limitation to be the same as it is currently written: “determining that one or more households are households based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originates”, and the second limitation to recite: connect the primary household with one or more additional households based on attributes in common between one of the persons that occupy the physical housing unit of the primary household and one or more additional persons that occupy the physical housing unit of the one or more additional households, wherein the primary household and the one or more 
As there are clearly at least three reasonable interpretations that one of ordinary skill in the art could glean from the limitations as currently written they are clearly indefinite and fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
If the applicant intends the metes and bounds of the claim to require both a primary household and a different additional household, then the examiner suggests amending the claim in the same manner indicated in the first bullet point above.  If the applicant intends the metes and bounds of the claim to be a single household with an optional additional household then the examiner suggests amending the claims in the same manner as indicated in the second bullet point above.  If the applicant intends the metes and bounds of the claim to be a single household wherein the primary household and one or more additional households can be the same household then the examiner suggests amending the claims in the same manner as indicated in the third bullet point above.  In addition to making the necessary amendments, the examiner requests that the applicant positively state in the Applicant’s Arguments what the intended scope of the claim amendment is covering.
The examiner believes that the applicant intends to require at least two households: a primary household and one or more additional households.  This means 
determining that at least two households are households comprising a primary household and one or more additional household, wherein the primary household is determined based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originating from the primary household, and wherein each of the one or more additional households are determined based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originating from said each of the one or more additional household; 
connecting the primary household with the one or more additional households of the two or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary household and one or more of the persons that occupy the physical housing unit of the one or more additional households;
If the applicant asserts in a future response, that the applicant’s intent is that the scope of the claim is much broader than the interpretation above, the examiner will consider this to be a change in the scope of the claims and as such maintain the ability to apply newly cited prior art to reject the claims and still make the next office action a Final Office action.
Dependent claims 2-9 and 11-18 fail to correct the deficiencies of claims 1 and 10 from which they depend and, as such, are rejected by virtue of dependency.



Possible Allowable Subject Matter
Claims 1-18 recite subject matter that the examiner has been unable to find in the prior art.  As such, claims 1-18 would be allowable if the applicant is able to overcome the 35 USC 101 rejections and 35 USC 112 rejection above without: broadening the claims; altering the identified examiner interpretations as indicated in the Office Action above; introducing new 35 USC 112 issues; and/or introducing new 35 USC 101 issues. 
The following is a statement of reasons for the indication of possible allowable subject matter: The examiner has found prior art (see the prior art of Massoudi (PGPUB: US 2014/0344057); Bruich et al. (PGPUB: US 2013/0151527); and Maguire et al. (US Patent Number: 9,674,751) ) that discloses: a computer-implemented method and an apparatus for utilizing household connections, comprising: 
a computer having a processor;
an application executing on the computer wherein the application is configured to:
determine that one or more households are households based on an Internet Protocol (IP) address from which a hypertext transfer protocol (HTTP) request originates;
associate a device with a primary household of one or more households,
wherein the device comprises an internet enabled electronic device, 
wherein each of the one or more households includes all persons that occupy a physical housing unit, and
connecting the primary household with one or more additional persons of the one or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary household and one or more of the persons that occupy the physical housing unit of the one or more additional households, 
wherein the attributes in common are electronically stored in the computer,
wherein the one or more buildings and/or locations is different from the primary household, 
wherein a minimum threshold of common attributes is required before establishing a connection; 
store, within a primary household profile, identification information for the one or more additional persons; and 
target digital media content to the primary household based on data associated with the primary household and the one or more connected additional persons identified in the primary household profile, wherein the data comprises the attributes in common. 
However the examiner has been unable to find prior art that discloses the following limitations of the claims: 
connect the primary household with one or more additional households of the one or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary 
store, within a primary household profile, identification information for the one or more additional households that are connected to the primary household; and 
target digital media content to the primary household based on data associated with the primary household and the one or more connected additional households identified in the primary household profile, wherein the data comprises the attributes in common.
As such, the examiner has determined that claims 1-18 are allowable over the prior art.

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive. 
The applicant asserts that the claims as amended recite a practical application that is executed on a computer that performs specific tasks and no longer recites elements at a high level of generality.  The examiner disagrees.  The inclusion of a general purpose computer performing the steps of an abstract idea within the body of claims does not transform the abstract idea into a practical application.  Rather, the newly added limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial 
The applicant also asserts that the claims as amended now recite and inventive concept because the amended claims include specific limitations that extend beyond the judicial exception that is not well-understood, routine or conventional in the field.  The examiner disagrees.  As indicated page 11 of the Board Decision dated January 4, 2021: “This argument is unpersuasive because neither a finding of novelty nor a non-obviousness determination automatically leads to the conclusion that the claimed subject matter is patent-eligible. Although the second step in the Mayo/Alice framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”’ Alice, 573 U.S. at 217-18 (citation omitted). “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’nfor Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 566 U.S. at 90; see Diehr, 450 U.S. at 188-89 (“The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”). For the reasons discussed above, we find no element or combination of elements recited in claim 1 that contains any “inventive concept” or adds anything “significantly more” to transform the abstract concept into a patent-eligible application. Alice, 573 U.S. at 221.”  The examiner finds that the claims as amended recite only one new “additional elements”.  The additional elements considered in the board decision were a computer and an electronic device.  The new additional element is an HTTP request.  These are still the only “additional elements” recited in the claims as amended. As admitted in the applicant’s specification in paragraph 28, HTTP is a standardized protocol used for communicating HTTP requests and response messages between clients and servers.  Therefore, HTTP requests are old and well-known as evidenced from the applicant’s specification.  As such, the additional elements of a computer, an internet enabled electronic device, and an HTTP request when considered individually are general purpose computers and a general purpose communication protocol.  All of which were old, well known, and well understood before the effective filing date of the claimed invention.  When considered as a whole are disclosing a client and server communicating over a network using a 
Examiner notes: Please take time to review the newly identified prior arts as they are the most relevant prior art.  The newly identified prior arts can be found in the reason for allowance above.  While the newly identified prior arts fail to disclose adding the one or more additional household to the household profile of the primary household, and the use of this particular household profile as recited in the claims, they do, when combined disclose each and every other limitation of the claims including adding one or more additional person living in a different household to the household profile of the primary household based attributes in common between at least one person occupying the primary household and at least one person occupying a different household, and the use of this modified household profile in the same manner as recited in the claims.  Please keep this in mind However, removal of the limitation reciting “wherein each of the one or more households includes all persons that occupy a physical housing unit” would not affect the examiner determination of allowable subject matter.  This limitation does not limit the scope of the claims because it merely defines the term household which the applicant has already specifically defined in paragraph 20 of the applicant’s specification.  Such a specific definition in the specification results in the claim term already being defined based on said specific definition.

	
Conclusion                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/John Van Bramer/Primary Examiner, Art Unit 3621